                                                                   - - --- - - --
                                                                     '. ! ) '\ , ·


                                                           l iAj\...L., :1.xr

UN I TED STATE S DI STRICT COURT
SOUT HERN DIS TRI CT OF NEW YORK
------------ - - - - - ------------------x
UN I TED STAT ES OF AMERI CA
                                                          11 CR 614            (VM)
      - against -
                                                          ORDER
CHR I STIN E GUNN I NG ,

                          Defendant.
-------------------------------- - --x
VICTOR MARRERO, United States District Judge .
                   .
      The       Co~ r t    previously    scheduled    a    sentencing                in   the
above - referenced matter for March 6 , 2020 at 3 : 45 p . m. Due to
a schedu l ing confl i ct , the Court advised the parties that it
would reschedule the sentencing . The parties have advised the
Court that they are available on March 20 , 2020 at 11 : 45 a . m.
      Ac~ordingly , i t is hereby o rdered that the sentencing be
held before Judge Marrero on Friday , March 20 , 20 2 0 at 11 : 45
          ,t
a . m. Thf2 Co u rt requests that the Binghamton courthouse for
the United · States District Court for the No r thern District of
New    York        he l p ,   to   the    extent     necessary ,              facilitate
arrangements for the defendant to appear by videoconferenc e .
(See " Request for Accommodation ," Dkt . No . 562 . )
SO ORDERED.

Dated :        New York , New York
               6 March 2020



                                           ~                 U. S. D. J.
